DETAILED ACTION
	This Office action is responsive to communication received 12/30/2021 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   			      EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	The following change has been made in claim 1 – line 15, to change “gold” to --golf--.	IN THE CLAIMS:
	Claim 1 – line 15, “gold” has been CHANGED to --golf--.

	The following changes have been made in the specification on scanned pages 7 and 20 to account for the addition of new drawing Figure 19.   It is noted that the applicant submitted proposed amendments to the specification with the response received 12/30/2021.  However, a review of these proposed amendments indicates that the directions to include subject matter within portions of the specification may appear confusing. Thus, the amendments proposed by the applicant have now been incorporated via this examiner’s amendment.
	IN THE SPECIFICATION:
	Scanned page 7, after line 4, the following new paragraph has been INSERTED:
	--Fig. 19 is a flow chart of a method of manufacturing the golf club head according to the present invention.--;


	--In the present invention, the method for manufacturing the club head 1 comprises a preparation step S1, a fixing step S2, and a polishing step S3.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, 12, 13 and 16-20 are allowable over the prior art references of record because it would not have been obvious to modify any of the prior art devices of record to include a hollow golf club head having the specific, claimed relationship between the crown cover and the sole cover as part of a cover member, with the sole cover extending from the crown cover into the sole portion and extending towards a front side of the golf club head, in combination with a shape-changing region that may be convexed or concaved, as more specifically claimed in independent claim 1, and arranged with respect to first and second regions that are located with respect to a back-side outer rim portion of the golf club head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711